Citation Nr: 1342734	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  08-11 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE


Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran had active service from December 1977 to December 1981. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In May 2011, the Board found that new and material evidence had been submitted to reopen the Veteran's left shoulder claim and then remanded the claim for further development.  

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.
 
The Veteran submitted additional medical evidence subsequent to a May 2012 supplemental statement of the case (SSOC).  In November 2013, the Veteran's representative waived agency of original jurisdiction (AOJ) review of this evidence.  Consequently remand of the Veteran's claim for AOJ review of the newly submitted evidence is not necessary.


FINDING OF FACT

The Veteran does not have a current left shoulder disability that is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 U.S.C.A. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In April 2006 and July 2006, prior to the December 2006 rating decision on appeal, the RO sent letters to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate the claim, and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board notes that the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, New York State Department of Corrections treatment records, and the Veteran's VA and private treatment records have been obtained.  The Veteran has submitted lay statements, VA treatment records, and has provided testimony at a Board hearing.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claim.  

The Board has reviewed the many documents submitted by the Veteran.  These include a June 2012 VA outpatient record in which the Veteran told a VA nurse that he needed a letter from the primary care physician (PCP) stating that he has a left shoulder problem related to an in-service football injury.  The nurse noted that she would discuss that with PCP.  Given that no such document has been submitted, this indicates that the PCP did not provide the Veteran such an opinion.  

With respect to a July 2009 Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2009 hearing, the Veterans Law Judge discussed the issue on appeal.  Information was obtained regarding onset of the Veteran's claimed disability and any causal link between the claimed disability and his active service.  During the hearing, the Veteran stated that he had received no treatment for his left shoulder injury between discharge from service and March 2006.  The Veteran also stated that all of his recent treatment for his left shoulder has been provided by VA.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Moreover, the discussion during the hearing did not reveal any evidence that might be available that had not been submitted or sought.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

VA has also substantially complied with the Board's May 2011 remand orders.  The Veteran's VA treatment records were printed and updated VA treatment records were obtained.  Additionally, the Veteran was provided a new VA medical examination of the left shoulder and a VA medical opinion was obtained.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claim.

II.  Law and regulations

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

III. History and analysis

The Veteran maintains that he is entitled to service connection for residuals of a left shoulder injury.  At his July 2009 hearing the Veteran testified that he injured his left shoulder while playing football in October or November 1979.  He reported that his was examined by a corpsman, that x-rays were taken, and that he was put on a light duty profile for 10 days.  The Veteran indicated that his left should had hurt him ever since and that he had self-treated his painful left shoulder until 2006 when he found out that VA would provide him treatment.  He stated that he had only received left shoulder treatment from VA.

The STRs reveal that the Veteran experienced football injuries to the left hand in October 1980, and to the right shoulder in November 1980.  None of the STRs reveal any injuries or complaints regarding the Veteran's left shoulder (See explanation regarding interpretation of STRs below).  A "Replacement" medical examination in October 1981, and an examination for discharge from service in December 1981 revealed no complaints or disability regarding the left shoulder.

A March 2006 VA outpatient record notes that the Veteran complained of recurrent left shoulder pain.  The Veteran had decreased range of motion of the left shoulder.  The impression was chronic left shoulder pain and history of rotator cuff injury.  

A VA treatment record in August 2006 notes that the Veteran reported left shoulder pain since injured while on active duty in 1980.  The Veteran stated that he was diagnosed with a "rotator cuff tear."  He said that he was treated with pain medicine and a sling.  He said that he never had rehab.  The impression was left shoulder pain, rule out impingement syndrome versus rotator cuff tear.  X-rays of the left shoulder revealed no abnormalities.

The Veteran was provided a VA examination of the left shoulder in September 2006.  The Veteran had full range of motion of the left shoulder.  The diagnosis was status post left shoulder injury.  The examiner did not provide any opinion at that time.  In an October 2006 addendum, the VA examiner noted status post left shoulder injury by history, and that no clinical or x-ray diagnosis was made.  The examiner opined that the left shoulder condition was not caused by or a result of the Veteran's military service.  The examiner stated that careful review of the five volumes of charts revealed no evidence of injury to, or treatment for the left shoulder, during service.  

VA treatment records in October 2006 indicate that the Veteran was receiving therapy for left shoulder rotator cuff tendonitis.  VA x-rays of the left shoulder in October 2009 revealed minimal spurring of the inferior glenoid.  This was noted to be new.  November 2010 VA x-rays also noted small calcification along the inferior glenoid on the left.  This was noted to be most likely developmental, but could also be related to an old dislocation or fracture.  The impression was small calcification and no acute or significant focal bony abnormality.  

On VA examination in June 2011, the Veteran reported that he was struck in the left posterior shoulder while playing football.  He stated that he was down for about 15 minutes and that he did not finish the game because of the injury.  He said that he saw a corpsman the next day and that x-rays were obtained.  He did not recall what the x-rays showed.  He stated that he was in a sling for about two weeks.  The Veteran reported that after discharge he worked as a laborer on a potato farm, as a dishwasher, and in landscaping.  The Veteran told the examiner that this was his first compensation and pension evaluation of his left shoulder.  X-rays revealed no significant change from the November 2010 x-rays.  

The June 2011 VA examiner noted that the STRs do contain a November 1980 medical entry describing a shoulder injury.  The examiner stated that although the copy was a little difficult to visualize, it appeared more like a circled "R" than a circled "L."  The examiner went on to state that before coming a physician he worked as a pharmacist and had to decipher a lot of doctors' writing, and he interpreted the writing as a reference to the right shoulder.  

The June 2011 VA examiner opined that it was less likely as not that the Veteran has a current left shoulder disability that is related to active service.  The examiner noted that the shoulder injury described by the STR was to the right shoulder and not to the left shoulder.  He further indicated that even if the injury in service had been to the left shoulder, there was no reference to physical therapy and the Veteran checked "NO" on a discharge note of October 1981 for the topic of "Bones, joints or other deformities."  That physical examination form also included a notice regarding any condition that interferes with your duties...  may entitle you to certain benefits from the Veteran's Administration."  The examiner stated that he would have expected a persistent shoulder condition to be noted at that time.  He further noted that after discharge, there was no actual record of shoulder problems until the VA claims process was begun.  Finally the examiner noted that the Veteran stated that he had worked after discharge and all the jobs were labor intensive.  The VA examiner stated that he would have expected someone with a chronic shoulder condition to seek employment that was less labor intensive.

VA treatment records in the Veteran's virtual file dated from August 2010 to May 2012 indicate that the Veteran had arthralgia of the shoulders.  VA occupational therapy notes dated in June and July 2012 show that the Veteran received therapy for left shoulder pain.

Continuity of symptomatology affords a route to service connection only for specific chronic diseases.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No listed left shoulder condition is shown in service, and there is no clear diagnosis of a listed condition even now.

The Board does not find the Veteran's report of an in-service left shoulder injury, and continuing left shoulder pain ever since, to be of significant probative value.  As noted above, the service treatment records only reflect treatment for the Veteran's right shoulder.  The Board additionally notes that the Veteran received a significant traumatic brain injury in a motor vehicle accident in 1983, and has been found to be disabled by SSA due to that head injury.  The records indicate some problems with the Veteran's mental capabilities.  When provided his second VA compensation and pension examination in June 2011, the Veteran told the examiner that it was his first such examination.  A June 2005 VA psychiatric note stated that the Veteran's brain injury resulted in memory loss.  

The Board finds that the lack of a documented left shoulder injury in service, and the lack of any complaints of left shoulder pain or disability in the Veteran's medical records for more than 24 years after discharge from service weigh strongly against the Veteran's claim.  Furthermore, the October 2006 and June 2011 VA medical providers both opined that the Veteran does not have a current left shoulder disability that is related to service.  Both provided rationales for their opinions and there are no medical opinions to the contrary.  Consequently, the Board finds that the most probative evidence of record indicates that the Veteran does not have a current left shoulder disability related to service.  

The Board recognizes that the remand portion of the May 2011 Board decision states that the October 2006 VA medical opinion was inadequate and of no probative value.  However, the explanation for this finding was that the opinion's rationale indicated that there was no left shoulder injury during service, when the STRs actually showed a left shoulder injury.  Given that the June 2011 VA physician reviewed the STRs and determined that the STRs in question reflect treatment for a RIGHT shoulder, rather than the left shoulder, the Board now finds that the October 2006 VA medical opinion is supported by the record after all and that the October 2006 VA opinion is highly probative.  Both the October 2006 and June 2011 VA examiners examined the STRs and determined that they did not show any injury to the left shoulder.  The record contains no opinion by a medical provider that the STRs reflect any injury to the left shoulder.  The Board particularly assigns great probative value to the June 2011 VA examiner's interpretation of the STRs as he has had extensive experience reading and interpreting the writing of doctors in his former job as a pharmacist.  Consequently, the Board finds that both the October 2006 and June 2011 VA medical opinions are supported by the record and are highly probative.  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim and that service connection for a left shoulder disability is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for a left shoulder disability is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


